DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The Amendment filed May 03, 2022 has been entered.  Claims 1-38, and 46-58 have been cancelled.  Claims 39-45 remain pending in the application.   

Allowable Subject Matter

3.	Claims 39-45 are allowed.
The following is an examiner's statement of reasons for allowance: 

	Regarding independent claim 39, the prior art of record fails to teach or suggest an electronic device, comprising: 
		a substrate; 
		a microphone disposed on a surface of the substrate, and be adjacent to or on a center of the surface of the substrate, 
		a controller disposed on the surface of the substrate and at a third side of the microphone adjacent to the first side and the second side of the microphone; 
		at least one electronic component disposed between the microphone and the feeding structure, wherein a height of the at least one electronic component is less than a height of the microphone and a height of the feeding structure, and wherein the at least one electronic component includes a plurality of electronic components arranged in an array, and the electronic components and the ground pads together surround the feeding structure; 
		a first conductive pad disposed between the controller and the connector, wherein the first conductive pad is configured to connect a battery; and 
		a second conductive pad disposed at a fourth side of the microphone opposite to the third side of the microphone, wherein the second conductive pad is configured to connect a speaker, 
	in combination with other limitations, as specified in the independent claim 39.
	
	Claims 40-45 are allowed by virtue of their dependency from claim 39.   

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571) 272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/C.P.T/Examiner, Art Unit 2654 

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654